number release date id office uilc cca_2009070114484251 -------------- from ------------------- sent wednesday july pm to ------------------------ cc subject re question on partner when you are talking about someone signing for the partnership itself you generally are not concerned about an entity's status as tmp what matters is whether or not the individual or entity has the authority to sign for the partnership under relevant state law and typically that would be a managing general_partner tmp status is for purposes of the tefra provisions and does not necessarily go to who may or may not bind the partnership typically a tmp is a general_partner but it is the status as general_partner which would bind the partnership if state law agrees not the status as tmp i hope that answers your question
